SUPREME COURT OF THE STATE OF NEW YORK
            Appellate Division, Fourth Judicial Department
164
CA 10-00378
PRESENT: SMITH, J.P., CARNI, SCONIERS, GREEN, AND GORSKI, JJ.


IN THE MATTER OF THE APPLICATION OF DOROTHY
GILBERT, PETITIONER-APPELLANT,

                     V                                           ORDER

DAVID SUTKOWY, COMMISSIONER, ONONDAGA COUNTY
DEPARTMENT OF SOCIAL SERVICES, AND DAVID A.
HANSELL, COMMISSIONER, NEW YORK STATE OFFICE
OF TEMPORARY AND DISABILITY ASSISTANCE,
RESPONDENTS-RESPONDENTS.


LEGAL SERVICES OF CENTRAL NEW YORK, INC., SYRACUSE (JULIE B. MORSE OF
COUNSEL), FOR PETITIONER-APPELLANT.

ZACHARY L. KARMEN, SYRACUSE, FOR RESPONDENT-RESPONDENT DAVID SUTKOWY,
COMMISSIONER, ONONDAGA COUNTY DEPARTMENT OF SOCIAL SERVICES.

ANDREW M. CUOMO, ATTORNEY GENERAL, ALBANY (KATHLEEN M. TREASURE OF
COUNSEL), FOR RESPONDENT-RESPONDENT DAVID A. HANSELL, COMMISSIONER,
NEW YORK STATE OFFICE OF TEMPORARY AND DISABILITY ASSISTANCE.


     Appeal from a judgment of the Supreme Court, Onondaga County
(John C. Cherundolo, A.J.), entered November 16, 2009 in a proceeding
pursuant to CPLR article 78. The judgment denied the petition and
granted the motions of respondents to dismiss the petition pursuant to
CPLR 3211 (a) (7).

     Now, upon reading and filing the stipulation discontinuing appeal
signed by the attorneys for the parties on November 9 and 16, 2010,

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs upon stipulation.




Entered:   February 10, 2011                    Patricia L. Morgan
                                                Clerk of the Court